DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/0320373 in view of Ju et al. US 2015/0370798 further in view of Chandrasekaran et al. US 2016/0196490 [herein Chand].
Regarding claim 1, Lee teaches “a computer-readable hardware device storing a data structure for making user- tailored recommendations, the data structure comprising:[…]a plurality of entries, each entry corresponding to a different collection of at least two pieces of personal information” ([0021] “Users of a social network may also generate a social profile, comprising a set of data items representing the user, such as demographic information, a set of interests such as hobbies or professional skills, and a set of resources that are interesting to the user”), each entry identifying users to each of whom the entire collection of personal information of the entry applies” (fig. 3 item 42 and [0030] “Upon receiving the comment 18, the social network 22 may identify that no conversation 16 about the product 12 for the first social group 32 (to which the first user 14 belongs) exists in the conversation store 42, and may therefore initiate a first conversation 16 about the product 12 for the social group 32, and may then store the first comment 18 of the first conversation 16 in the conversation store 42”), 
“such that, for a selected user identified by a selected entry, the contents of the selected entry are usable to recommend items to the selected user that have been rated by users identified by the selected entry other than the selected user” ([0042] “the conversation 16 may be initiated upon receiving from a user 14 a comment 18 about a product area 20, such as a product recommendation request (e.g., "can someone recommend a product for me in this product area?")”)
Lee however does not explicitly teach the tree structure. Ju however teaches
“a tree-structure comprising a plurality of entries[…]” (fig. 2 which shows a plurality of entries and [0032] “In particular embodiments, a user node 202 may correspond to a user of social-networking system 160. As an example and not by way of limitation, a user may be an individual (human user), an entity (e.g., an enterprise, business, or third-party application), or a group (e.g., of individuals or entities) that interacts or communicates with or over social-networking system 160”)
	Therefore it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee with that of Ju since a combination of known methods would yield predictable results that is, it is known in the art to represent entities in a tree like structure since “The nodes and edges of social graph 200 may be stored as data objects, for example, in a data store (such as a social-graph database). Such a data store may include one or more searchable or queryable indexes of nodes or edges of social graph 200” [0031] which shows that storing entities in a tree structure allows additional data to be stored about the entity such as the searchable indexes of Ju which is analogous to the entries corresponding to pieces of personal information of the Instant Application and above references.
Both however do not teach the remaining limitations. Chand however teaches “and a number of item ratings contributed by the users” ([0022] “To provide meaningful recommendations, the knowledge manager 104 may be configured store the interaction history 11 of questions and answers in an interaction history database 12, alone or in combination with extracted user feedback, such as rating, comments, profile, timing, and location information relating to each submitted question”)
“such that evaluations by a first set of members of a bucket are predictive of an experience that a second set of members of the bucket will have when the second set of members make a same choice as the first set of members” (fig. 3 [0031] “FIG. 3 processing commences at 301 whereupon, at step 302, a question or inquiry from one or more end users is processed to generate an answer with associated evidence and confidence measures for the end user(s), and the resulting question and answer interactions are stored in an interaction history database (e.g., 12).” and [0044] “The processing at step 412 may be performed at the ingestion content recommendation engine 13 or the QA system 100 or other NLP question answering system which displays the content recommendation list on a display (e.g., 15).” which shows that based off previous interactions, content is recommended.)
It would have been obvious as the time the invention was effectively filed to combine the teachings of Lee and Ju with that of Chand since a combination of known methods would yield predictable results that is, it is known in the art to use previous user’s interactions in order to recommend content to other users as one would be able to infer the experience of a future user by one’s past recorded experiences, see Chand [0022] “QA system 100 is connected to a content recommendation system 30 which recommends content for ingestion into the knowledge base corpus 106 based on historical user question and answer interactions and information extracted therefrom. To provide meaningful recommendations, the knowledge manager 104 may be configured store the interaction history 11 of questions and answers in an interaction history database 12, alone or in combination with extracted user feedback, such as rating, comments, profile, timing, and location information relating to each submitted question.”
Regarding claim 2, Lee teaches “wherein the data structure further comprises, for each of the plurality of entries, item ratings contributed by users identified by the entry” ([0048] “if one or more comments 18 comprise a user rating 58 of the product 12, an embodiment may compute an aggregated user rating 60 (e.g., as an arithmetic mean, median, or mode among the user reviews 58) for inclusion in the presentation 54”)
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/0320373 in view of Ju et al. US 2015/0370798 further in view of Chandrasekaran et al. US 2016/0196490 [herein Chand] and McCarthy et al. US 6,904,408.
Regarding claim 3, the Lee reference has been addressed above. Lee does not explicitly teach the claim limitation. McCarthy however teaches “wherein the data structure is a decision tree having a root in which each entry is a node connected by an edge to its parent, and wherein each entry corresponds to a proper superset of the collection of personal information to which its parent corresponds” (McCarthy col. 37 last ¶ “a first scenario that utilizes legacy psychological/physiological profile with decision trees and BioNet signal monitoring is described”)
Therefore it would have been obvious as the time the invention was effectively filed to combine the teachings of Lee and Pathak with that of McCarthy since “When limited individual personal information is available, the undefined interests attitudes and tastes may be matched via identification of common interests using a correlation of known variable characteristics or classification of individuals that may have associated common values” col. 3 ¶2.
Regarding claim 4, the Lee and Ju and Chand and McCarthy references have been addressed above. McCarthy further teaches “wherein, for each of at least one distinguished entry, the portion of the distinguished entry's collection of personal information not among the distinguished entry's parent's collection of personal information has been determined to be of less predictive value than the portion of the distinguished entry's parent's collection of personal information not among the distinguished entry's grandparent's collection of personal information” (col. 3 ¶2 “The match values may be normalized to provide a weight value, which may be used to predict an attribute value of a new entity, based on known attribute values of known entities. The weight values may be tuned such that relatively high weights are amplified and relatively low weights are suppressed”)
Regarding claim 5, the Lee and Ju and Chand and McCarthy references have been addressed above. McCarthy further teaches “wherein, for each of at least one distinguished entry, the portion of the distinguished entry's collection of personal information not among the distinguished entry's parent's collection of personal information comprises demographic information, personality type information, preference information, subjective measure information, information about actions performed by users, information about at least three regions on a gender continuum, or any combination thereof” (col. 11 ¶ @ ln. 60 “Demographics are data about the size and characteristics of a population or audience (including for example., gender, age group, income group, purchasing history, personal preferences, and so forth).”)
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/0320373 in view of Ju et al. US 2015/0370798 further in view of Chandrasekaran et al. US 2016/0196490 [herein Chand] and Pathak et al. US 2013/0151540. 
Regarding claim 6, the Lee and Ju and Chand references have been addressed above. Both do not explicitly teach the claim limitation. Pathak however teaches “wherein, for each of the plurality of entries, the entry's corresponding collection of personal information comprises at least one observed user behavior” ([0021] “generate a social profile, comprising a set of data items representing the user, such as demographic information, a set of interests such as hobbies or professional skills, and a set of resources that are interesting to the user”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee and Ju and Chand with that of Pathak since a combination of known methods would yield predictable results that is, it is known in the art to collect information about a user’s behavior and interesting and as such gathering this information and utilizing it would operate in a predictably and known manner.
Regarding claim 7, the Lee, Ju, Chand, and Pathak references have been addressed above. Lee further teaches “wherein, for each of the plurality of entries, the entry's corresponding collection of personal information comprises at least one item of user demographic information” ([0021] “Users of a social network may also generate a social profile, comprising a set of data items representing the user, such as demographic information, a set of interests such as hobbies or professional skills, and a set of resources that are interesting to the user”).
Claims 8-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. US 2016/0019280 in view of Chandrasekaran et al. US2016/0196490 [herein Chand] further in view of Ju et al. US 2015/0370798.
Regarding claims 8 and 17, Unger teaches “a method in a computing system for organizing a plurality of users, comprising: for each of the plurality of users, posing a plurality of questions and receiving responses thereto” (Unger abstract “a question is received from a question asker. A complexity metric associated with the question is determined. One or more potential question answerers to answer the question are identified. For each of the one or more potential question answerers, a sophistication metric is determined. At least the sophistication metric and the complexity metric are analyzed to generate a metric analysis. A question answerer to answer the question is selected from the potential question answerers based at least in part on the metric analysis”); 
“establishing[…]a plurality of buckets each representing a different combination of particular responses to particular questions among the plurality of questions” ([0061] “a group of potential question answerers may be assigned a common metric”);
Unger does not explicitly teach the rest of the claim limitations. Chand however teaches “assigning each user to a bucket representing a distinct combination of responses to questions that apply to all members of the bucket” (Chand [0022] “To provide meaningful recommendations, the knowledge manager 104 may be configured store the interaction history 11 of questions and answers in an interaction history database 12, alone or in combination with extracted user feedback, such as rating, comments, profile, timing, and location information relating to each submitted question.”), 
“wherein evaluations by a first set of members of the bucket are predictive of an experience that a second set of members of the bucket will have when the second set of members make a same choice as the first set of members” ([0038] “At step 310, each stored question in a selected interaction is processed to identify similar questions and comments from other end users, thereby associating the selected interaction with similar questions and comments from the interaction history database. The processing at step 310 may be performed at the ingestion content recommendation engine 13 or the QA system 100 or other NLP question answering system which may apply filtering or association techniques to associate the question for a selected interaction with other similar questions from other interactions”)
“such that the assignments of users to buckets are usable to generate item recommendations tailored to any particular user” ([0022] “the content recommendation system 30 may be embodied as an information handling system which executes an ingestion content recommendation engine 13 that is periodically or manually triggered to process user interactions from the interaction history”)
Therefore it would have been obvious as the time the invention was effectively filed to combine the teachings of Unger with that of Chand since a combination of known methods would yield predictable results that is, grouping users based on their history or responses is known in the art, and thus would operate predictably and normal given a set of response data as one would be able to infer the experience of a future user by one’s past recorded experiences, see Chand [0022] “QA system 100 is connected to a content recommendation system 30 which recommends content for ingestion into the knowledge base corpus 106 based on historical user question and answer interactions and information extracted therefrom. To provide meaningful recommendations, the knowledge manager 104 may be configured store the interaction history 11 of questions and answers in an interaction history database 12, alone or in combination with extracted user feedback, such as rating, comments, profile, timing, and location information relating to each submitted question.”
Both however do not explicitly teach the tree structure. Ju however teaches
“[…]a tree-structure including a plurality of buckets[…]” (fig. 2 which shows tree like structure and [0032] “In particular embodiments, a user node 202 may correspond to a user of social-networking system 160. As an example and not by way of limitation, a user may be an individual (human user), an entity (e.g., an enterprise, business, or third-party application), or a group (e.g., of individuals or entities) that interacts or communicates with or over social-networking system 160”)
	Therefore it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee with that of Ju since a combination of known methods would yield predictable results that is, it is known in the art to represent entities in a tree like structure since “The nodes and edges of social graph 200 may be stored as data objects, for example, in a data store (such as a social-graph database). Such a data store may include one or more searchable or queryable indexes of nodes or edges of social graph 200” [0031] which shows that storing entities in a tree structure allows additional data to be stored about the entity such as the searchable indexes of Ju which is analogous to the entries corresponding to pieces of personal information of the Instant Application and above references.
	Note that independent claim 17 recites the same substantial subject matter as independent claim 8, only differing in embodiment. Therefore it is subject to the same rejection. The difference in embodiment, including a computer-readable hardware device is an obvious variation of the method and therefore would be inherent to any computing system.
Regarding claim 9, the Unger and Chand references have been addressed above. Unger further teaches “upon receiving a response to question among the plurality of questions from a distinguished user among the plurality of users, awarding a reward to the distinguished user” ([0097] “In some implementations, the system provides rewards to users”)
Regarding claim 10, the Unger and Chand references have been addressed above. Unger further teaches “wherein the reward awarded to the distinguished user is a virtual reward” ([0097] “a question answerer may receive a badge indicating that they are a trusted question answerer” a badge i.e. virtual reward)
Regarding claim 11 the Unger and Chand references have been addressed above. Unger further teaches “wherein the reward awarded to the distinguished user is one of a plurality of badges” ([0097] “a question answerer may receive a badge indicating that they are a trusted question answerer”)
Regarding claim 12, the Unger and Chand references have been addressed above. Unger further teaches “further comprising, in response to an action by the distinguished user selected from among (1) making a referral of the facility to another prospective user, (2) using the facility at at least a threshold frequency, (3) using the facility with respect to a particular geographic location, and (4) discovering new features of the facility, awarding an additional award to the distinguished user” ([0012] “based at least in part on the question. In some implementations of the method, determining the busyness metric comprises determining the busyness metric based at least in part on geographical information of a respective potential question answerer”)
Regarding claims 13 and 19, the Unger and Chand references have been addressed above. Chand further teaches “further comprising: for a selected user, using responses to posed questions received from the selected to user to infer for the selected user a response to a question for which no response was received from the selected user” ([0022] “QA system 100 is connected to a content recommendation system 30 which recommends content for ingestion into the knowledge base corpus 106 based on historical user question and answer interactions and information extracted therefrom” i.e. no answer was given), “and wherein assigning each user to a bucket assigns a selected user to a bucket representing a combination of responses to questions received from the selected user and the response inferred for the selected user” ([0022] “the content recommendation system 30 may be embodied as an information handling system which executes an ingestion content recommendation engine 13 that is periodically or manually triggered to process user interactions from the interaction history”)
Regarding claims 14 and 20, the Unger and Chand references have been addressed above. Chand further teaches “further comprising: for a selected user, where a first response is received from the selected user for a selected question, using actions taken by the selected to user as a basis for imputing to the selected user a second response to the selected question that is different from the first response” ([0021] “The scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm”), “and wherein assigning each user to a bucket assigns a selected user to a bucket representing a combination of responses to questions for the selected user” ([0022] “the knowledge manager 104 may be configured store the interaction history 11 of questions and answers in an interaction history database 12, alone or in combination with extracted user feedback, such as rating, comments, profile, timing, and location information relating to each submitted question”) “that include the second response to the selected question and excludes the first response to the selected question" ([0035] “Using the weighted values, the low confidence interactions may be filtered by removing any interaction having a weighted value that does not exceed a minimum threshold. The resulting interactions having weighted values above the minimum threshold are deemed qualified for a new content search, and thereby selected for further processing”)
Regarding claim 18, the claim recites a combination of the limitations from claims 9, 10 and 12 and therefore is a combination of those respective rejections.
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. US 2016/0019280 in view of Chandrasekaran et al. US2016/0196490 [herein Chand] further in view of Ju et al. US 2015/0370798 and Zhang et al. US 2013/0226856.
Regarding claim 15, the Unger and Chand and Ju references have been addressed above. All do not explicitly teach the claim limitations. Zhang however teaches “further comprising organizing the established buckets into a first decision tree, and wherein the first decision tree is used in assigning each user to a bucket (Zhang [0037] “Recommender system 114 can be coupled to a storage device 116, which can store at least an activity decision tree 118”)
Therefore it would have been obvious as the time the invention was effectively filed to combine the teachings of Unger and Chand and Ju with that of Zhang since “[the] mobile nature of modern computing has made it difficult to provide targeted recommendations to a user. Previous recommender systems expected a user to be using a computer at home or at work, with an open mind to consider recommendations. A modern computer user is constantly on the go, and may look at his mobile device for short periods at a time” [0005].
Regarding claim 16, the Unger and Chand and Ju and Zhang references have been addressed above. Zhang further teaches “further comprising organizing the established buckets into a first decision tree, and wherein the first decision tree is used in assigning each user to a bucket” (Zhang [0037] “Recommender system 114 can be coupled to a storage device 116, which can store at least an activity decision tree 118”), 
“the method further comprising: during a first period of time: generating a plurality of first item recommendations for a set of users among the plurality of users using the assignments of users to buckets performed using the first decision tree” ([0037] “The historical activity can also include a deterministic activity indicator that recommender system 114 can use to generate activity decision tree 118”); 
“causing the plurality of first item recommendations to be presented to the users for which they were generated” ([0037] “Once the system generates activity decision tree 118 and trains activity-prediction models 120, the system can generate a recommendation for user 104 when it receives new contextual information from computing device 106”); 
“for each of one or more alternate decision trees that are distinct from the first decision tree, generating a plurality of second item recommendations for the set of users” (abstract “A recommender system uses an activity decision tree to model the changes in a user's behavior according to a plurality of time-related features” i.e. decision tree based on time or alternate trees); 
“identifying an alternate decision tree whose second item recommendations have proven more apt than the first item recommendations” ([0009] “The system generates a leaf node for the activity group, such that the leaf node includes an activity-prediction model that is trained using the contextual information of the activity group. The system determines one or more temporal features from contextual information associated with the activity group. The system then generates a path in the decision tree to the leaf node. A non-leaf node in the generated path includes a decision model that selects an outgoing branch toward the leaf node when a temporal feature satisfies the decision model's temporal classifier”); 
“during a second period of time following the first period of time: generating a plurality of third item recommendations for a group of users among the plurality of users using the assignments of users to buckets performed using the identified alternate decision tree” ([0037] “A historical activity can include a snapshot of contextual information about user 104 for a period of time before the user performs a certain activity and/or while the user is performing the activity”); and 
“causing the plurality of third item recommendations to be presented to the users for which they were generated” ([0037] “the system can generate a recommendation for user 104 when it receives new contextual information from computing device 106.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124